UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1143



ALFRED ABDO, JR., d/b/a American Tax Planning
Company,

                                              Plaintiff - Appellant,

          versus


UNITED STATES INTERNAL REVENUE SERVICE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CA-01-98-1)


Submitted:   May 15, 2003                     Decided:   May 20, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alfred Abdo, Jr., Appellant Pro Se. Bruce Raleigh Ellisen, Teresa
Thomas Milton, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred Abdo, Jr., appeals from the district court’s orders:

(1) permanently enjoining him from—among other things—giving tax

advice, preparing income tax returns for others, and promoting

abusive     tax   schemes;     and     (2)     denying    his     motion       for

reconsideration. We have reviewed the record and find no reversible

error.    Accordingly,   we   affirm   for     the   reasons    stated    by   the

district court. See Abdo v. Internal Revenue Serv., No. CA-01-98-1

(M.D.N.C. Nov. 8 & Nov. 27, 2002).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                         AFFIRMED




                                       2